 1 DanielCase   2:18-cv-00055-KJM-DMC Document 47 Filed 01/28/20 Page 1 of 9
          Paul Bailey
   1871 Skyway
 2 Chico, California 95928
   Telephone: (530) 774-5323
 3 Fax (530) 302-9000 – 24/7
   Email: Dan_P_Bailey@hotmail.com
 4
   In Pro Se
 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10   DANIEL PAUL BAILEY,                               §   Case No. 2:28-cv-00055-KJM-CMK
                                                       §
11               Plaintiff,                            §   PLAINTIFF DANIEL PAUL
                                                       §   BAILEY’S OBJECTION TO
12   v.                                                §   MAGISTRATE’S ORDER [ECF NO.
                                                       §   46]
13   ENLOE MEDICAL CENTER,                             §
                                                       §   Magistrate: Dennis M. Cota
14              Defendant.                             §   Date:
                                                       §   Time:
15                                                     §   Court Room:
                                                       §
16                                                     §
17                    PLAINTIFF DANIEL PAUL BAILEY OBJECTION TO
18                    THE MAGISTRATE’S 01/13/20, ORDER [ECF NO. 46]
19 Certification” This pleading is timely filed with the Court.

20         Daniel Paul Bailey (hereinafter “Bailey” or “Plaintiff”), Pro se, asks the Court to reconsider

21 the Magistrate Judge’s Order and files these objections, as authorized by Federal Rule of Civil

22 Procedure 72(b)(2) and pursuant to Title 28 U.S.C 636 a.k.a – The Magistrates Act.

23         Date this 24th day of January 2020.

24                                                _/S/________________________
                                                  Daniel Paul Bailey, Pro Se
25

26

27

28




                                             -1-
     PLAINTIFF’S OBJECTION TO MAGISTRATES ORDER [ECF NO. 46]             2:18-CV-00055-KJM-CMK
 1          Case 2:18-cv-00055-KJM-DMC Document 47 Filed 01/28/20 Page 2 of 9
                                    I. INTRODUCTION
 2
     1. As a threshold matter, Plaintiff Bailey is Pro se. [ECF No. 4].
 3
     2.   Defendant is ENLOE MEDICAL CENTER(“Defendant” or “EMC”) a corporation formed
 4
          under the laws of the State of California.
 5
     3.   On December 11, 2017, Plaintiff filed a “COMPLAINT PUBLIC POLICY, WRONGFUL
 6
          TERMINATION AND VIOLATION OF PUBLIC POLICY, BREACH OF CONTACT,
 7
          IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, UNDER UNFAIR
 8
          BUSINESS PRACTICES AGAINST DEFENDANT” in the Superior Court of California,
 9
          County of Butte, Case No. 17CV03548.
10
     4. In the original complaint Bailey sued EMC for 1) Wrongful Termination and Violation of
11
          Public Policy (Cal. Labor Code §232.5); 2) Wrongful Termination and Violation of Public
12
          Policy (Cal. Labor Code § 1102.5); 3) Breach of Contract and Implied Covenant of Good
13
          Faith and Fair Dealing; 4). Unfair Business Practices Against Plaintiff
14
                                             II.       BACKGROUND
15
             On January 10, 2018, EMC filed it “Answer to Complaint” in the Superior Court of
16
     California, County of Butte, Case No. 17CV03548.
17
             On January 10, 2018 Defendant also filed “Defendant’s Notice of Removal of Civil Action
18
     to Federal Court from State Court”. [ECF No. 1]
19
             On January 11, 2018 Defendant filed “Notice to Adverse Party of Removal of Civil Action
20
     to Federal Court.
21
             On May 31, 2018, Bailey filed a STATUS REPORT, and relevant to the Motion for Leave
22
     to file Plaintiff’s 1st Amended Complaint, stated: “Plaintiff anticipates seeking leave of the Court
23
     to file a first amended complaint and may wait until the first round of discovery is done, to do so.”
24
     [ECF No. 10 @ pg. 2, ln. 4-5]
25
             On October 29, 2018 Plaintiff was scheduled to have his deposition take, however in a
26
     phone conference on Friday the 26th, Plaintiff was informed that his father non-attorney counsel
27
     would not be allow in the deposition and also informed that Ms. Carol Linscheid was going to be
28
     present. This set of a flurry of emails and subsequent hearings regarding the same that set back

     Plaintiff Bailey’s deposition until June 24, 2019 and June 28, 2019. [ECF No. 17-24]

                                             -2-
     PLAINTIFF’S OBJECTION TO MAGISTRATES ORDER [ECF NO. 46]              2:18-CV-00055-KJM-CMK
 1         Case 2:18-cv-00055-KJM-DMC Document 47 Filed 01/28/20 Page 3 of 9
            On May 05, 2019 the dispute regarding the deposition dispute. [ECF No. 29]
 2
            On August 09, 2019 Defendant filed a Motion for Summary Judgement, with a Motion
 3
     hearing set for 09/11/2019. [ECF No. 32]
 4
            On September 26, 2019 the Magistrate issued an ORDER, VACATING the 09/11/2019
 5
     hearing when no response in opposition from Plaintiff was filed. [ECF No. 34]
 6
            On September 29, 2019 Plaintiff filed a Motion to Extend/Enlarge Time (seeking a 94 day
 7
     extension) under Federal Rule Civil Procedure §6(b) requesting additional discovery and to take
 8
     the depositions in order to respond to “Defendant’s Separate Statement of Undisputed Material
 9
     Facts” and stating in pertinent part, he (Plaintiff) needed additional discovery and depositions
10
     to challenge the Defendant’s two declarations in support of summary judgement. [ECF No.
11
     35]
12
            On October 04, 2019 the Court issued an ORDER allowing the Defendant to file a
13
     response. [ECF No. 36]
14
            On October 17, 2019 the Defendants filed an “Opposition to Plaintiff’s Motion to Extend
15
     Time. [ECF No. 37]
16
            On October 30, 2019 the Court issued and ORDER which denied the request for additional
17
     discovery and deposition but grant thirty (30) days from the date of the ORDER to file a response.
18
     [ECF No. 38]
19
            On December 12, 2019 Plaintiff filed a second request to extend time to file his response
20
     seeking an additional 5 days due to computer and file saving problems. [ECF No. 39]
21
            On Monday December 09, 2019, Plaintiff filed “Plaintiff’s Motion for Order to Strike
22
     Defendants     Motion    for   Summary     Judgement,     Based    on    Insufficient   Evidence;
23
     Memorandum”(hereinafter “Motion to Strike”) This pleading contained a footnote providing
24
     “Plaintiff request this pleading to be taken In Pari Materia with Plaintiff’s “NOTARIZED
25
     VERIFIED FIRST AMENDED COMPLAINT and Plaintiffs Motion for leave to file first amended
26
     complaint.” Note, could have been construed as Plaintiff’s Response in Opposition to
27
     Defendant motion for Summary Judgment( i.e., but it was stricken for being filed (one court
28
     day) out of time. [ECF No. 42]



                                             -3-
     PLAINTIFF’S OBJECTION TO MAGISTRATES ORDER [ECF NO. 46]            2:18-CV-00055-KJM-CMK
 1           Case 2:18-cv-00055-KJM-DMC Document 47 Filed 01/28/20 Page 4 of 9
              Also, on Monday December 09, 2019, Plaintiff filed “Plaintiff’s Motion for Order Granting
 2
     Leave     to   File   Verified     First   Amended   Complaint;   Memorandum        of   Points   and
 3
     Authorities”(hereinafter “Motion for Leave to Amend”). It also contained a footnote: “Plaintiff
 4
     request this pleading to be taken in pari materia with Plaintiff’s NOTARIZED VERIFIED FIRST
 5
     AMENDED COMPLAINT” and Plaintiff’s MEMORANDUM TO STRILE DEFENDANTS
 6
     MOTION OF SUMMARY JUDGEMENT, BASED IN INSUFFICIENT EVIDENCE”. Note, this
 7
     document was also intended to be taken as a response to Defendant motion for Summary
 8
     Judgment and was filed one weekend (one court day) out of time. [ECF No. 42]
 9
              On December 23, 2019 Defendant filed “Defendant’s Response and Opposition to
10
     Plaintiffs Motions to Strike Defendant’s Motion for Summary Judgement and Leave to file First
11
     Amended Complaint. [ECF No. 44]
12
              On December 12, 2019 Plaintiff file “Plaintiff’s Motion to Extend or Enlarge Time”. [ECF
13
     No. 45]
14
              On December 12, 2019 Plaintiff also filed “Plaintiff’s Danial Paul Bailey’s Declaration in
15
     Support of Motion to Extend/Enlarge Time to Allow a One Business Day Late Filing”. [ECF No.
16
     45-1]
17
                                      III.   OBJECTIONS TO [ECF NO. 46]
18
              OBJECTION 1: The Magistrate’s order is in error and contrary to law and / or the ends
19
     of justice, regarding the Magistrates’ order striking Plaintiff’s Motion to Strike. [ECF 42]
20
              Plaintiff clearly understands that the Federal Rule of Civil Procedure and the Eastern
21
     District Local Rules apply to him as a Pro Se Litigant; and has in good faith tried to comply with
22
     these rules. However, that said Plaintiff, is a Pro Se Litigant and not well versed on the intricacies
23
     of federal motions practice.
24
              In filing his Motion to Strike in partial RESPONSE of Defendants’ purported witness
25
     declarations in support of their Rule 56 Motion, Plaintiff also intended to file a RESPONSE (one
26
     day out of time) if permitted to do so by leave of court. The Court elevated form over substance
27
     and failed to consider the necessary elements for or against whether the Court should grant Plaintiff
28
     a one (1) day extension (i.e., whether there was bad faith, prejudice to defendants, dilatory motive

     or whether it would be futile etc.) Had the Magistrate properly considered Plaintiffs’ Motion to

                                             -4-
     PLAINTIFF’S OBJECTION TO MAGISTRATES ORDER [ECF NO. 46]               2:18-CV-00055-KJM-CMK
 1          Case 2:18-cv-00055-KJM-DMC Document 47 Filed 01/28/20 Page 5 of 9
     Strike and reviewed the pleading to determine what Plaintiff’s best [substantive] argument was or
 2
     intended to be, a substantial portion of the witness affidavits would have been stricken which
 3
     would have demonstrated there were authentic material disputes of fact which foreclosed on
 4
     summary judgment in favor of defendants.
 5
             To this end, striking Plaintiff’s Motion to Strike and subsequently not allowing Plaintiff to
 6
     amend his complaint or file a response in opposition out of time (1 day) clearly has had a
 7
     dispositive effect on the case. As it stands, Defendants Motion for Summary Judgement is
 8
     unopposed; whereas the Court will most likely deem the Motion GRANTED due to no response
 9
     being allowed by the Magistrate or actually filed. Therefore, it was erroneous and contrary to the
10
     law because the Magistrate did not construe Plaintiff’s pleadings liberally and instead elevated
11
     form over substance in violation of Haines v. Kerner.
12
             OBJECTION 2: Plaintiff incorporates OBJECTION 1 herein and restates it in its entirety
13
     as if it were fully realleged herein.
14
             Similarly, the Magistrate also denied Plaintiff request for leave to file the second amended
15
     complaint[ECF No. 43]. To the extent the Magistrate’s Order [ECF No. 46] does not consider the
16
     elements required for granting leave as well as his refusal to consider Haines v. Kerner in his
17
     decision to deny Plaintiff’s Motion for Leave to Amend (which incorporated Plaintiff’s proposed
18
     amended complaint), it was erroneous and contrary to the law. Although, Plaintiff implicitly reads
19
     the order that he may refile the pleadings and correct the inadvertent technical/procedural rule
20
     violation. See LR 230(b)(1) – it does not change the dispositive effect of the Magistrate not
21
     construing the Motion to Strike and Plaintiff’s proposed amended complaint as his response in
22
     opposition to determine whether 1.) the defects were cured; and 2.) statements in the witness
23
     affidavit had merit or whether they should be stricken
24
             OBJECTION 3: Plaintiff has not consented to the Magistrate presiding over all aspects
25
     of litigation pursuant to Fed. R. Civ. P 73 in the instant case. Pursuant to the Magistrate Act, a
26
     Magistrate is not permitted to rule on dispositive matters in Plaintiff’s case unless the parties’
27
     consent which they have not. See Fed. R. Civ P 72(b). Although the Magistrate’s order[ECF No.
28
     42] appears to rule on non-dispositive issues i.e., continuances, technical rule violations, etc. The

     Magistrate’s order clearly has a dispositive effect on Plaintiff’s case because he is now barred from

                                             -5-
     PLAINTIFF’S OBJECTION TO MAGISTRATES ORDER [ECF NO. 46]              2:18-CV-00055-KJM-CMK
 1          Case 2:18-cv-00055-KJM-DMC Document 47 Filed 01/28/20 Page 6 of 9
     filing a response in opposition to Defendants Motion for Summary Judgment. Since a Magistrate
 2
     is not an Article III Judge, he does not have subject matter jurisdiction to rule on anything
 3
     dispositive whether it is traditional dispositive pleading pursuant to Rule 12 or Rule 56; ir whether
 4
     the order was dispositive in nature, or even if the order had a dispositive effect on the case. At
 5
     best, the Magistrate could have issued a report and recommendation which did not happen in this
 6
     case. Because a Magistrate has no jurisdiction, or the Magistrate has exceeded his jurisdiction in
 7
     violation of the Magistrate Act and Rule 72(b). The Magistrate’s Order[ECF No. 42] is erroneous
 8
     and contrary to the law.
 9
            OBJECTION 4: The Magistrate Order effectively deemed Plaintiff’s Motion for Leave to
10
     Amend[ECF No. 43] and Motion to Strike[ECF No. 42] as stricken which violated of LR 230(b)
11
     as demonstrated by the following language in the local rule:
12
            “Motions defectively noticed shall be filed, but not set for hearing;”
13
            The Order did not allow the pleadings to remain filed but not set for hearing. That aside,
14
     the Clerk [also] did not notify Plaintiff (i.e. the moving party) of any defective notice and of the
15
     next available dates and times for proper notice, and that the moving party shall file and serve a
16
     new notice of motion setting forth a proper time and date.
17
            Hence, Magistrate’s Order[ECF No. 46] is erroneous and contrary to the law.
18
            OBJECTION 5: The Magistrate’s order is in error and contrary to law, and / or the ends
19
     of justice by denying Plaintiff’s Motion for a one-day extension of time. [ECF 46 @ ln. 26]
20
            The Magistrates denial of Plaintiff Motion to Extend (one-day extension of time) appears
21
     to be a misunderstanding of Plaintiff’s intent.
22
            The Magistrate order in pertinent part states:
23
            Plaintiff’s motion for a one-day extension of time will be denied as late. On
24          December 4, 2019, the court granted Plaintiff’s prior motion for an extension of
            time to [Monday] December 6, 2019, to file an opposition to defendant’s pending
25          motion for summary judgement. No opposition was filed by that date. On
            December 27, 2019 — three weeks after expiration of the previously extended
26          deadline — plaintiff filed the instant motion for an additional extension of time.
            Because the notion was filed after the deadline sought to be extended, it is untimely
27          and will be denied as such.1
28             1. Plaintiff states the additional day is needed in order to obtain notarized
                  signatures on his opposition. Plaintiff’s motion fails to establish the need for
                  an extension because notarized signatures are not required on an opposition
                  to a motion.

                                             -6-
     PLAINTIFF’S OBJECTION TO MAGISTRATES ORDER [ECF NO. 46]              2:18-CV-00055-KJM-CMK
 1         Case 2:18-cv-00055-KJM-DMC Document 47 Filed 01/28/20 Page 7 of 9
            The Magistrate appears to have misconstrued the Plaintiff’s intent in requesting the one-
 2
     day extension i.e., referring to Motion and Leave to Amend (one-day, court day) late out-of-time
 3
     from Friday December 4, 2019 to Monday December 6, 2019 referring to the RESPONSE to
 4
     Defendant’s Summary Judgement Motion.
 5
            The Plaintiff’s Motion to Strike and Motion for Leave to Amend Complaint (with the
 6
     Plaintiff’s Notarized Verified First Amended Complaint was a partial and substantive
 7
     RESPONSE eluding to the material facts which were in dispute; however, inartful plead.
 8
            Plaintiff had a good-faith belief that the notarized signature was necessary and material to
 9
     have a completed copy of the Notarized, Verified First Amended Complaint to demonstrate the
10
     veracity of Plaintiff’s Request for Leave to file First Amended Complaint. While it may, for
11
     argument be correct that the RESONSE did not require a notarized signature, Plaintiff had a good-
12
     faith belief that the statement of disputed facts required an affidavit in support of his response.
13
            To this end, the net affect of this objection and the instant objections supra, has placed
14
     Plaintiff in a perilous position from a procedural and substantive standpoint.            Therefore,
15
     Magistrate’s Order[ECF No. 46] is erroneous and contrary to the law.
16
                                     IV.    STANDARD OF REVIEW
17
            A Magistrate has no authority to make a dispositive ruling regarding a motion for summary
18
     judgement. The Magistrate Act codified in 28 U.S.C. § 636 provides in pertinent part:
19
            (A) a judge may designate a magistrate judge to hear and determine any pretrial matter
20
                 pending before the court, except a motion for injunctive relief, for judgment on the
21
                 pleadings, for summary judgment, to dismiss or quash an indictment or information
22
                 made by the defendant, to suppress evidence in a criminal case, to dismiss or to permit
23
                 maintenance of a class action, to dismiss for failure to state a claim upon which relief
24
                 can be granted, and to involuntarily dismiss an action. A judge of the court may
25
                 reconsider any pretrial matter under this subparagraph (A) where it has been shown
26
                 that the magistrate judge’s order is clearly erroneous or contrary to law. (28 U.S.C.A
27
                 § 636(b)(1)(A) (West)) [Emphasis added]
28
            (B) If a party timely objects to the magistrate judge’s recommendations or findings, the

                 district court must determine de novo any part of the objectionable portions of the

                                             -7-
     PLAINTIFF’S OBJECTION TO MAGISTRATES ORDER [ECF NO. 46]              2:18-CV-00055-KJM-CMK
 1         Case 2:18-cv-00055-KJM-DMC Document 47 Filed 01/28/20 Page 8 of 9
              recommendations or findings. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The
 2
                 district court may then accept, reject, or modify the recommendations or findings, in
 3
                 whole or in part. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The district court may
 4
                 also receive additional evidence or return the matter to the magistrate judge with
 5
                 instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).
 6
             Moreover, in deciding whether the district court abused its discretion in dismissing this
 7
     case, we also are mindful of Supreme Court precedent that instructs federal courts liberally to
 8
     construe the “inartful pleading” of pro se litigants. Boag v. MacDougall, 454 U.S. 364, 365, 102
 9
     S.Ct. 700, 701, 70 L.Ed.2d 551 (1982) (per curiam); Hughes v. Rowe, 449 U.S. 5, 9, 101 S.Ct.
10
     173, 175, 66 L.Ed.2d 163 (1980); Noll v. Carlson,, 809 F.2d 1446, 1448 (9th Cir.1987); see Draper
11
     v. Coombs, 792 F.2d 915, 924 (9th Cir.1986) (should treat pro se litigants with great leniency
12
     when evaluating compliance with the technical rules of civil procedure). Ferdik v. Bonzelet (9th
13
     Cir. 1992) 963 F.2d 1258, 1261, as amended (May 22, 1992)
14
             In civil rights cases where the plaintiff [or defendant] appears pro se, the court must
15
     construe pleadings liberally and afford the plaintiff any benefit of the doubt. Karim-Panahi v. Los
16
     Angeles Police Dep't, 839 F.2d 621, 623 (9th Cir.1988). In re Haines v. Kerner, 404 U.S. 519-
17
     421, the United States Supreme Court ruled that pro se litigants [Plaintiff Bailey is a pro se litigant]
18
     are held to less stringent pleading standards than bar licensed attorneys. Regardless of the
19
     deficiencies in their pleadings, pro se litigants are entitled to the opportunity to submit evidence in
20
     support of their claims; Platsky v. C.I.A. 953 F.2d. 25 court errs if court dismisses the pro se litigant
21
     [Plaintiff Bailey’s complaint] without instruction of how pleadings are deficient and how to repair
22
     pleadings; In re Anastasoff v. United States, 223 F.3d 898 (8th Cir. 2000) relying on Willy v.
23
     Coastal Corp., 503 U.S. 131, 135 (1992), “United States v. International Business Machines Corp.,
24
     517 U.S. 843, 856 (1996), quoting Payne v. Tennessee, 501 U.S. 808, 842 (1991) (Souter, J.,
25
     concurring), litigants’ constitutional rights are violated when courts depart from precedent where
26
     parties are similarly situated; and, statements of counsel, in their briefs or their arguments are not
27
     sufficient for a motion to dismiss or for summary judgment, Trinsey v. Pagliaro, D.C. Pa. 1964,
28
     229 F. Supp. 647. [Need to check this citation]



                                             -8-
     PLAINTIFF’S OBJECTION TO MAGISTRATES ORDER [ECF NO. 46]                 2:18-CV-00055-KJM-CMK
 1          Case 2:18-cv-00055-KJM-DMC Document 47 Filed 01/28/20 Page 9 of 9
             [D]ismissal is a harsh penalty and, therefore, it should only be imposed in extreme
 2
     circumstances. Hamilton Copper & Steel Corp. v. Primary Steel, Inc., 898 F.2d 1428, 1429 (9th
 3
     Cir.1990); Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.1986) Ferdik v. Bonzelet (9th Cir.
 4
     1992) 963 F.2d 1258, 1260, as amended (May 22, 1992).
 5
                                                 V.    CONCLUSION
 6
             The Magistrate’s Order had the effect of being a dispositive order in violation of the
 7
     prohibition set out in the Magistrate Act (supra) in that the pro se Plaintiff’s intended RESPONSE
 8
     was stricken as outlined supra without a direction of how to effectively amend or correct his
 9
     response to Defendant Summary Judgement Motion.
10
     Dated this 27, day of January 2020.
11
     Respectfully submitted,
12

13                                                               /s/ Daniel Paul BaileyFN1
                                                                 Daniel Paul Bailey. Plaintiff
14                                                               In Propria Persona
15

16

17

18

19

20
21

22

23

24

25

26

27

28

     FN1
        Original document with signature served on and to be retained by Attorney Barbara Blackburn Bar. No. 253731
     and/or Douglas Ropel, Bar No. 300486. (U.S. Dist. Court, Eastern District Cal., (3/3/2010) Rule #131(f))
                                             -9-
     PLAINTIFF’S OBJECTION TO MAGISTRATES ORDER [ECF NO. 46]                     2:18-CV-00055-KJM-CMK
